Richardson, Judge:
The instant protest was submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, that the record heretofore made may be expunged, and the following statement of facts may be substituted as the record in this case: .
*2311. That the appraised value of the merchandise covered by the entry herein involved is higher than the entered value.
2. That neither the consignee, Mitsui & Co., Ltd., nor its successor company, nor its agent, nor its attorney, received a written notice of appraisement.
3. That the Collector of Customs at the port of entry does not have any independent recollection that a notice of appraisement in the proper form was delivered by the Collector to the United States Post Office for mailing, and a purported copy of such a notice does not conform to the requirements of Sec. 17.6 of the Customs Regulations.
4. That the facts and issues herein are similar to those involved in Astra Trading Corp v. United States, 52 Cust. Ct. Appl. 31, C.D. 2430.
Wherefore, the parties join in requesting the Court to enter a judgment holding the liquidation of the entry herein to be. illegal and void, and under Sec. 2636 (d), Title 28, U.S. Code, remanding the matter to a single judge of this Court to determine dutiable value!
_ IT IS FURTHER STIPULATED AND AGREED that the subject protest may be submitted on this stipulation.
Accepting this stipulation as evidence of the facts and upon the authority of the case cited therein we hold that the claim in the protest that liquidation herein is illegal because the prerequisite notice of appraisement was not given is sustained.
Judgment will be entered accordingly.